Citation Nr: 1547462	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-24 884 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic kidney disease, to include as secondary to hypertension.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for a bilateral eye disability.

7.  Entitlement to service connection for an ear disability, to include bilateral hearing loss and tinnitus.

8.  Entitlement to service connection for dizziness.

9.  Entitlement to service connection for a throat disability.

10.  Entitlement to service connection for a chest disability.

11.  Entitlement to service connection for a thyroid disability.

12.  Entitlement to service connection for a left hand disability.

13.  Entitlement to service connection for deformity of the duodenal bulb.

14.  Entitlement to service connection for chronic sinusitis.

15.  Entitlement to service connection for hemorrhoids.

16.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse and stepdaughter


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to June 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Montgomery, Alabama RO.  In September 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  

The Board notes that the Veteran initially filed claims for service connection for hypertension and chronic kidney disease in September 2008; a July 2009 rating decision denied the claims.  In September 2009, the Veteran submitted new evidence in support of his claims regarding hypertension and renal failure.  The AOJ accepted the evidence and supporting statement as a new claim, and an August 2010 rating decision again denied the Veteran service connection for hypertension and chronic kidney disease.  A January 2011 rating decision confirmed the previous denials of service connection for hypertension and chronic kidney disease.  In May 2011, the Veteran submitted a notice of disagreement "with the August 2010 and January 2011 rating decisions".  The Board finds that the Veteran has continuously pursued the original service connection claims for hypertension and chronic kidney disease received in September 2008 and is addressing them accordingly.

The Board also notes that the Veteran's former representative attempted to revoke representation after the case was certified to the Board, and the Veteran selected the Disabled American Veterans to represent him going forward, including at the September 2015 Board hearing.  Documentation of the Veteran's appointment of the current representative is included in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In September 2015, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeal in the matters of service connection for right knee disability, left foot disability, right foot disability, bilateral eye disability, ear disability, dizziness, throat disability, chest disability, thyroid disability, left hand disability, deformity of the duodenal bulb, chronic sinusitis, hemorrhoids, and low back disability; there are no questions of fact or law in these matters remaining for the Board to consider.

2.  Competent medical evidence establishes that the Veteran's hypertension was incurred in service.

3.  Competent medical evidence establishes that the Veteran's chronic kidney disease was caused by his hypertension (for which service connection is being granted herein).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran are met with respect to the matters of service connection for right knee disability, left foot disability, right foot disability, bilateral eye disability, ear disability, dizziness, throat disability, chest disability, thyroid disability, left hand disability, deformity of the duodenal bulb, chronic sinusitis, hemorrhoids, and low back disability; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2015).

2.  Resolving reasonable doubt in favor of the Veteran, service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, service connection for chronic kidney disease as secondary to hypertension is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of claims on appeal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In September 2013, the Veteran filed a substantive appeal that perfected his appeal in the matters of service connection for right knee disability, left foot disability, right foot disability, bilateral eye disability, ear disability, dizziness, throat disability, chest disability, thyroid disability, left hand disability, deformity of the duodenal bulb, chronic sinusitis, hemorrhoids, and low back disability.  At the September 2015 videoconference Board hearing, and in a September 2015 statement, the Veteran requested to withdraw these issues and limit his appeal to the matters of service connection for hypertension and renal failure secondary to hypertension.  

As the Veteran has withdrawn his appeal in the matters, there remain no allegations of error of fact or law for appellate consideration in the matters of service connection for right knee disability, left foot disability, right foot disability, bilateral eye disability, ear disability, dizziness, throat disability, chest disability, thyroid disability, left hand disability, deformity of the duodenal bulb, chronic sinusitis, hemorrhoids, and low back disability.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal in the matters must be dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants all of the remaining benefits sought on appeal, there is no reason to belabor the impact of the VCAA on those matters, since any notice error or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When a chronic disabilities (to include hypertension) is shown as such in service, subsequent manifestations of the same chronic disease at any later date are service connected.  38 C.F.R. § 3.303(b).

Secondary service connection may be established if a disability is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b) , effective October 10, 2006. See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Hypertension

The Veteran contends, in essence, that he has hypertension that had its onset in service and has persisted since.  The evidence of record, including VA treatment records, hearing testimony, and lay statements, shows that he has a current diagnosis of hypertension.  

The Veteran's STRs show the initial diagnosis of, and treatment for, hypertension.  On March 1971 service entrance examination, blood pressure was 146/96, and the recommendations stated "B.P. letter - NCD"; the Veteran was deemed to be qualified for service.  On contemporaneous medical history, the Veteran denied any history of high or low blood pressure.  On June 1976 service separation/re-enlistment examination, blood pressure was 110/80.  In July 1978, the Veteran reported episodes of transient dizziness lasting seconds for about 3 years; he was found to have elevated blood pressure on a five day blood pressure check, and the treating provider noted there was no past history of hypertension.  The impressions included hypertension, probably essential, and medication was prescribed.  In March 1979, the Veteran had not received hypertension medications for 2 weeks; the assessment was hypertension, uncontrolled, and medication was addressed.  On May 1980 service separation examination, blood pressure was 144/98; the examiner stated that the Veteran was being treated for hypertension.

At the Board hearing, the Veteran testified that he was not treated for high blood pressure prior to service and there was no indication that he had elevated blood pressure before entering service.  He testified that the first discussion of hypertension in his treatment records was in 1978 but he had been experiencing dizziness and fatigue prior to his diagnosis.  He testified that he was first prescribed blood pressure medication following a five day blood pressure test in 1978, when he was in service, and he continued to be treated until his separation in 1980.  He testified that immediately following his discharge from service, he began receiving VA treatment for hypertension.  

Despite the notation on the Veteran's service entrance examination, there is no "B.P. letter" available for review in the STRs; there was no diagnosis or other indication of hypertension upon his entrance to service.  The Veteran was found to be qualified for service based on his entrance examination and hypertension was not noted on his service entrance examination, therefore he is entitled to the presumption of soundness.  Hypertension was not diagnosed until 1978, during service, and he was prescribed medication.  On May 1980 service separation examination, the examiner clearly stated that the Veteran was being treated for hypertension.  

The Board finds that there is ample documentation that the Veteran's hypertension was first diagnosed in service and continued thereafter.  He has submitted lay statements and testimony supporting that his chronic hypertension was first manifested in service; the Board finds the statements and testimony highly credible as they correlate with reports and findings noted in service and thereafter.  VA treatment providers have diagnosed hypertension.  The Board finds that the evidence reasonably shows that the Veteran has chronic hypertension that became manifest in service and, as shown by VA treatment records, credible lay testimony, and VA diagnosis, has persisted to the present time.  See 38 C.F.R. § 3.303(b).  All of the requirements for establishing service connection are met; service connection for hypertension is warranted.

Chronic kidney disease

The Veteran claims, in essence, that he suffers from chronic kidney disease which is secondary to his hypertension, for which service connection is being granted herein.  

On September 2007 VA treatment, the Veteran was referred for a renal ultrasound.  On July 2008 VA treatment, the diagnoses included impaired renal function.  

On August 2008 VA treatment, the Veteran was referred for evaluation of worsening renal function.  He was noted to have a history of hypertension since 1970 and hepatitis C with reported remission.  He was first told he had azotemia in January 2008, but laboratory results showed elevated creatinine as of August 2007.  He complained of fatigue, loss of appetite, weight loss, and muscle cramps.  He had been on lisinopril for about one year but it was stopped when he developed angioedema; he had also taken ibuprofen for many years to treat arthritis.  The assessment was chronic kidney disease stage III with associated proteinuria and microscopic hematuria.  The treating nephrologist opined that the most probable etiology of the Veteran's renal failure was hepatitis C related MPGN, though there was still a possibility of other glomerular disorders.  The nephrologist opined that hypertensive nephropathy was equally a possibility, but the presence of active urine sediments made this less likely; the nephrologist further opined that membranous nephropathy/minimal change disease secondary to ibuprofen (NSAIDs) are remote possibilities.

On September 2008 VA treatment, the Veteran was noted as being followed with the renal clinic for kidney disease secondary to hypertension uncontrolled.  On further September 2008 VA treatment, the treating nephrologist, Dr. D.Sychev, a nephrology fellow, opined that taking the Veteran's medical history into consideration, including laboratory findings dated in 1995, 2001, 2002, and June 2008, the chronic kidney disease "is most likely related to hypertension/NSAID nephropathy", and "[o]ther Glomerular [disorders] are more unlikely (such as hep[atitis] C related MPGN, Membranous nephropathy, minimal change disease secondary to ibuprofen (NSAIDS)."  The physician stated that a kidney biopsy would not likely be done since the most likely etiology was chronic in nature.  An October 2008 progress review note from Dr. D.F. Balkovetz, stated "I agree with findings, assessment and plan of Dr. Sychev."

At the Board hearing, the Veteran testified that his current treatment providers have told him that his renal failure is a direct result of his hypertension.

It is not in dispute that the Veteran has chronic kidney disease.  Furthermore, competent medical evidence relates his current kidney disease to his [now-service connected] hypertension.  The Veteran's VA treating physicians explicitly opined that his chronic kidney disease is most likely due to his hypertension.    

Resolving reasonable doubt in the Veteran's favor, the Board finds that it is shown that the Veteran has chronic kidney disease that was caused or aggravated by his hypertension.  The requirements for establishing service connection are met; service connection for chronic kidney disease is warranted.   


ORDER

The appeal in the matters of service connection for right knee disability, left foot disability, right foot disability, bilateral eye disability, ear disability, dizziness, throat disability, chest disability, thyroid disability, left hand disability, deformity of the duodenal bulb, chronic sinusitis, hemorrhoids, and low back disability is dismissed.

Service connection for hypertension is granted.

Service connection for chronic kidney disease is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


